 In the Matter Of SAILORS' UNION OF THE PACIFIC, AFLandMOORE DRYDOCK COMPANYCase No. 20-CC-55.-Decided December 8, 1950DECISION AND ORDEROn May 26, 1950, Trial Examiner Arthur Leff issued his Inter-mediate Report in the above=entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter; the General Counsel and Moore DryDock Company, the charging party, filed exceptions to the Intor-hiediate Report and supporting briefs:.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.'The Board has considered theIntermediateReport, the exceptions and briefs, and. the entire-record in the case, and hereby adopts the findings, conclusions, and,recommendations of the Trial Examiner with the following clarifi-cation.Section 8 (b) (4) (A) is aimed at secondary boycotts and secondarystrike activities.It was not intended to proscribe primary action by:1At theoral argument before the Trial Examiner,the charging'party,Moore DryDock Company,moved toamend the complaint to allege a violation of Section's (b)(4) (B).The Trial Examiner denied the motion when the General Counsel refused tojoin in the move to amend.The chargingparty hasrenewed its motion before theBoard.Section 8 (a) and(b) of the Labor Management RelationsAct create.public and notprivate,rights(Phelps Dodge Corporationv.N. L. R. B.,313 U. S. 177).The protectionof thoserightsis entrusted to public officials and not to private parties.The GeneralCounsel of the Board has "final authority,on, behalf of. the Board,in respect of theinvestigation of charges and issuance of complaints under Section 10, and in respect ofthe prosecution of such complaints before the Board...Thus, the decision whetherto issue. a complaint,the contents of the complaint,and the management of the prosecu-tion before the Board is entrusted to the sole discretion of the General Counsel (seeHaleston Drug Stores,Inc.,86 NLRB 1166).It follows that only the General Counselmay move to amend a complaint to allege an additional violationof the Act.Otherwisethe managementof the cause wouldpro tantobe taken from the General Counsel andentrusted to a private party, which is contrary to the scheme of the statute and thespecific provision of Section 3 (d).As the General Counsel has declined to join in thecharging party'smotion, it is . hereby denied.The similar ruling of the Trial Examineris also affirmed.92 NLRBNo. 93.547 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDa union having a legitimate labor dispute with an employer.2 Picket-ing at the premises of a primary employer is traditionally recognizedas primary action even though it is "necessarily designed to inducerand encourage third persons to cease doing business with the picketedemployer." 3As we said in 1949,[Section 8 (b) (4) (A) ] . . . was intended only to out-law certainsecondaryboycotts, whereby unions sought to en-large the economic battleground beyond the premises of the pri-mary Employer.When picketing is wholly at the premises ofthe employer with whom the union is engaged in a labor dispute,.it cannot be called "secondary" even though, as is virtually al-ways the case, an object of the picketing is to dissuade all personsfrom entering such premises for business reasons. . . . Itfollows . . . that the picketing of Bucyrus premises, whichwas primary because in support of a labor disputewith Bucyrus,.did not lose its character and become "secondary" at the so-called.Ryan gate because Ryan employees [employees of the secondaryemployer]were the only persons regularly entering Bucyrus,premises at that gate 4Hence, if Samsoc, the owner of the S. S.Phopito,had had a dock ofits own in California to which thePh,opltohad been tied up whileundergoing conversion by Moore Dry Dock employees, picketing bythe Respondent at the dock site would unquestionably have consti-tutedprimaryaction, even though the Respondent might have ex-pected that the picketing would be more effective in persuading Mooreemployees not to work on the ship than to persuade the seamenaboard thePhophoto quit that vessel.The difficulty in the presentcase arises therefore, not because of any difference in picketing objec-tives,5 but from the fact that thePh,ophwowas not tied up at its own'International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, TruckDrivers and Chauffeurs, Local Union No. 807, (Schultz Refrigerated Service,.Inc.,)87 NLRB502;United Electrical,Radio and Machine Workers of America, et al.,(Ryan Construction Corporation),85 NLRB 417;OilWorkers International Union, LocalUnion 346 (CIO) (The PureOil Company),84 NLRB 315;Denver Building TradesCouncil v.N. L. R. B.,186 F.2d 326(C.A.,D. C.)setting aside 82 NLRB 1195.ButseeInternational Rice MillingCo., Inc. v. N. L., R. B.,183 F. 2d 21(C.A. 5), settingaside and remanding84 NLRB 47.3Oil Workers International Union, Local Union 346(CIO) (The Pure Oil Co.),supra,at p. 318.4United Electrical,Radio and Machine Workersof America,et al. (Ryan ConstructionCorporation),supra,at p.418.International Brotherhood of Teamsters, etc. (SchultzRefrigerated Service,Inc.), supra.5 "Plainly,the object of allpicketingat all times is to influence third persons towithholdtheir business or servicesfrom the struckemployer.In this respect there is nodistinction between lawful primary picketing and unlawful secondary picketing proscribedby Section 8 (b) (4) (A)."International Brotherhood of Teamsters, etc. (SchultzRefrigerated Service, Inc.), supra. SAILORS' UNION OF THE PACIFIC549docks but at that of Moore, while the picketing was going on in frontof the Moore premises.In the usual case, thesitusof a labor dispute is the premises of theprimary employer.Picketing of the premises is also picketing of thesites;the test of legality of picketing is that enunciated by the Boardin thePure oil TandRyan Construction 8cases.But in some cases thesitusof the dispute may not be limited to a fixed location; it may beambulatory.Thus in theSchultz 9case, a majority of the Board heldthat the truck upon which a truck driver worked was thesitusof alabor dispute between him and the owner of the truck. Similarly,.we hold in the present case that, as thePhophowas the place of em-ployment of the seamen, it was thesitnlsof the dispute between Samsocand the Respondent over working conditions aboard that vessel.When thesitusis ambulatory, it may come to rest temporarily at thepremises of another employer.The perplexing question is : Does theright to picket follow thesituswhile it is stationed at the premises ofa secondary employer, when the only way to picket thatsitesis in frontof the secondary employer's premises?Admittedly, no easy answeris possible.Essentially the problem is one of balancing the right ofa union to picket at the site of its dispute as against the.right of asecondary employer to be free from picketing in a controversy in whichit is not directly involved.When a secondary employer is harboring thesitesof a dispute be-tween a union and a primary employer, the right of neither the unionto picket nor of the secondary employer to be free from picketing canbe absolute.The enmeshing of premises andsitusqualifies bothrights.10In the kind of situation that exists in this case, we believethat picketing of the premises of a secondary employer is primaryif it meets the following conditions : (a) The picketing is strictly lim-ited to times when thesitesof dispute is located on the secondary em-ployer's premises;- (b) at the time of the picketing the primary em-ployer is engaged in its normal business at thesites;12 (c) the picket-ting is limited to places reasonably close to the location of thesitus;and (d) the picketing discloses clearly that the dispute is with theprimary employer.All these conditions were met in the present case.6 Samsoc did not have a dock of its own in any part of the United States.4Footnote 2,supra.8Footnote2, supra.BFootnote 2,supra.11 SeeInternational Brotherhood of Electrical Workers v. N. L. R. B.,181 F. 2d 34(C. A. 2).11 International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Drivers Local Union No. 807, AFL (Sterling Beverages_ Inc.),90 NLRB 401,emphasizesthe importance of this factor.'InternationalBrotherhood of Teamsters, etc. (Schultz RefrigeratedService Inc,),supra. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)During the entire period of the picketing thePhophowastied up at a dock in the Moore shipyard.(b)Under its contract with Samsoc, Moore agreed to permit theformer to put a crew on board thePhophofor training purposes dur-ing the last 2 weeks before the vessel's delivery to Samsoc.At thetime the picketing started on February 17, 1950, 90 percent of theconversion job had been completed, practically the entire crew hadbeen hired," the ship's oil bunkers had been filled, and other stores wereshortly to be put aboard. The various members of the crew commencedwork as soon as they reported aboard thePhopho.Those in the deckdepartment did painting and cleaning up ; those in the steward's de-partment, cooking and cleaning up ; and those in the engine depart-ment, oiling and cleaning up.The crew were thus getting the shipready for sea.They were on board to serve the purposes of Samsoc,thePhopho'sowners, and not Moore.The normal business of a shipdoes not only begin with its departure on a scheduled voyage.Themultitudinous steps of preparation, including hiring and training acrew and putting stores aboard, are as much a part of the normal busi-ness of a ship as the voyage itself 14We find, therefore, that duringthe entire. period of the picketing, thePhophowas engaged in itsnormal business.15(c)Before placing its pickets outside the entrance to the Mooreshipyard, the Respondent Union asked, but was refused, permissionto place its pickets at the dock where thePhophowas tied up.TheRespondent therefore posted its pickets at the yard entrance which, asthe parties stipulated, was as close to thePhophoas they could getunder the circumstances.(d)Finally, by its picketing and other conduct the Respondentwas scrupulously careful to indicate that its dispute was solely withthe primary employer, the owners of thePhopho.Thus the signscarried by the pickets said only that thePhophowas unfair to theRespondent.ThePhophoand not Moore was declared "hot." Sin7i-larly, in asking cooperation of other unions, the Respondent clearly13Unlicensed crew members were hired in New York.Theyreported on board shipwithin 3 days of hiring.''Cf.46 U. S.C. A. § 1303.15 CompareLeBusv.PacificCoast MaritimeAssn.,etc.,23 LRRM 2027(D. C. La.),inwhich a Federal district court granted an injunction against seamen's unions whichwere picketing shipyards where owners against whom the seamen were on strike haddelivered ships for repair,preparatory to their return to the Maritime Commission fromwhich the ships had been chartered.There was no attempt to put crews aboard theships during their stay in the shipyards.A Trial Examiner subsequently found that theunions had violated Section 8(b) (4) (A) by their picketing of the shipyards.No excep-tions to the Intermediate Report were filed,and the Board therefore under Section 10 (c)of the amended Act adopted the Intermediate Report without comment(Cases Nos.15-CC-10, etc.Board Order isued April 26, 1949). SAILORS' UNION OF THE PACIFIC551revealed that its dispute was with thePhopho.Finally, Moore's ownwitnesses admitted that no attempt was made to interfere with otherwork in progress in the Moore yard.We believe that our dissenting colleagues' expressions of alarm arebased on a misunderstanding of our decision.We are not holding, asthe dissenters seem to think, that a union which has a dispute with ashipowner over working conditions of seamen aboard a ship maylawfully picket the premises of an independent shipyard to whichthe shipowner has delivered his vessel for overhaul and repair.Weare only holding that, if a shipyard permits the owner of a vessel touse its dock for the purpose of readying the ship for its regular voy-age by hiring and training a crew and putting stores aboard ship, aunion representing seamen may then, within the careful limitationslaid down in this decision, lawfully picket in front of the shipyardpremises to advertise its dispute with the shipowner.It. is true, of course, that thePlzophowas delivered to the Mooreyard for conversion into a. bulk gypsum carrier.But Moore in itscontract agreed that "During the last two weeks, . . . [thePh,oph,o's]Owner shall have the right to put a crew on board the vessel for train-ing purposes, provided, however, that such crew shall not interferein any way with the work of conversion." Samsoc (thePh,opho'sowner) availed itself of this contract privilege.When it did, Mooreand Samsoc were simultaneously engaged in their separate businessesin the Moore yard.The dissent finds it "logically" difficult to believe in this duality.We find no such difficulty.Nor did Moore, apparently, when it in-cluded the above clause in its contract. Indeed, from a practical stand-point, there was a strong reason why Samsoc should ready the shipfor sea while the conversion work was still going on.A laid-up shipdoes not earn money. By completing training and preparation forsea while the ship was still undergoing conversion, the lay-up timewas reduced, with a consequent money saving to owner Samsoc.Under the circumstances of this case, we therefore find that thepicketing practice followed by the Respondent was primary and notsecondary and therefore did not violate Section 8 (b) (4) (A) ofthe Act.We agree with the Trial Examiner that the Respondent's otheractivities, its "hot" letters and appeals for cooperation to Moore em-ployees and other unions, invited action only at thesinusof dispute.Therefore under the holding in thePure Oilcase,16 they must be con-16Footnote 2,supra.Newspaper and Mail Deliverers'Union of New York and Vicinity(Interborough News Company),90 NLRB 2135. 552DECISIONSOF NATIONALLABOR RELATIONS BOARDsidered as primary action 17Accordingly, we shall dismiss the com-plaint in its entirety.%ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint herein againstSailors'Union of the Pacific, AFL, be, and it hereby is, dismissed.MEMBERSREYNOLDS andMURDOCK,dissenting:We cannotagreewith the conclusionof our colleaguesin this casethat the Respondent Union has engaged only in "primary" picketingat the premises of the Moore Dry Dock Company.The Board has heretofore held, and we believe justifiably so, that aunion may lawfully picket a dock owned and normally operated byan employer with which the union has a legitimate labor dispute, de-spite the incidental interference with the business of the secondaryemployer 18 Similarly, the Board has held that picketing the premisesof a primary employer could not be called "secondary," even thoughsuch picketing may have affected the operations of a neutral contrac-tor, temporarily located on those premisesl9 In the recentSchultz'case Z0 theBoard wasconfronted, for the first time, with a. primaryemployer whose business operations moved on wheels fromone loca-tion to another.The union in that case was careful to identify itspicketing intimeandplacewith the actual functioning of the primaryemployer's trucking operations by limiting such picketing to the im-mediate vicinity of Schultz' trucks, thesitusof the labor dispute.After most careful deliberations, a majority of the Board held on thejiarrow facts there present that the union's picketing activities were:so closely identified with the primary employer's normal business oftransportation to warrant the conclusion that the picketing was pri-mary.The majority reached this conclusion despite the contiguityof Schultz' trucks to a secondary employer'spremisesbecause thepicketing occurred immediately about the trucks, which were on a pub-lic street rather than on the secondary employer's premises.17No exceptionswere filed to the Trial Examiner's rejection of the Respondent's seconddefense, viz.,that Samsocwas not an"employer"'or a "person"within themeaning ofSection 8(b) (4) (A). In view of the factthat no exceptions have been filed, we adoptthe Trial Examiner's dispositionof thisargumentwithout consideringitsmerits.18OilWorkers International Union,LocalUnion8¢6(CIO) (The Pure Oil Company),84 NLRB 315.19United Electrical,Radio and Machine Workers of America,et al.(Ryan ConstructionCorporation),85 NLRB 417.20 International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, TruckDrivers andChauffeurs,Local Union No. 807(Schultz Refrigerated Service,Inc.),87 NLRB 502. SAILORS' UNION OF THE PACIFIC553To go further than the majority's decision in that case, as our col-leagues do here, strikes us as a serious divergence from the Board's'previous decisions interpreting Section 8 (b) (4) (A) and the legisla=tive history upon which they are largely predicated.The Board haselsewheremade clear that that legislative history reveals a con-gressional intent to protect neutral employers from the effects of labordisputes in which they are not directly involved.Obviously, as thecases cited above indicate, a neutral employer may be subjected to acertain amount ofincidentalinterference during the course of a un-ion's lawful picketing of a primary employer with which the neutralemployer does business.But we cannot stretch the applicable pro-visions of the Act to the extent necessary to find that the interferencewith Moore's drydock business in this case by the picketing of itspremises is merely an incident to the dispute between the RespondentUnion and Samsoc, the owner of thePhopho.In theSterling Beveragescase 21 the majority, finding picketing ata secondary employer's premises to be secondary conduct, said : "Theline must be drawn somewhere, and this is where we draw it." In thatcase the union had picketed in front of a secondary employer's prem-ises at times when the trucks of the primary employer were absentfrom those premises.Moreover, and as Board Member Murdock indi-cated in a footnote, equally important, the picket parading beforethe neutral employer's business premises did so without any visibleconnection between that intrinsic sign of a labor dispute and itssitu's,thus identifying the picketing not with a mobile truck of the primaryemployer, which had passed through a gate and may or may not havebeen located somewhere in the interior' of the secondary employer'spremises, but rather with the actual functioning of thesecondaryem-ployer's business.TheSchultzdecision emphasized that the picketingon Schultz' trucks was deemed primary because, among other reasons,itwas "strictly limited in time and area" to those trucks.The impor-tance of this dual criterion of primary picketing was further em-phasized by the finding of the majority in that case that the picketingoccurred"within the immediate vicinity"of Schultz' trucks.It wason the basis of this emphatic language that the distinction betweenprimary and secondary picketing in the transportation industry wasmade in theSterling Beveragescase.We had thought that the line drawn there, limiting the picketingof a mobilesinusto the facts of theSchultzcase, represented the verylimit of interference with a secondary employer's operations law-fully permissible under Section 8 (b) (4) (A).We do not be-"International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helvers ofAmerica, Drivers Local Union No. 807, AFL(Sterling Beverages,Inc.),90 NLRB 401.929979-51-vol. 92-37 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDlieve that this Board should interpret Section8 (b) (4) (A)so as tomake virtually ineffective in the transportation industry the prohibi-tion contained in that Section against secondary boycotts.For it nowappears that our colleagues are drawing another line,one which goesfar beyond the movingsitestheory of theSchultzdecision.No longeris it necessary that a union picket within theimmrediatevicinity ofthe movablesites.It is enough,say the majority here,if the picket,ing occurs"reasonably close" to thesitesof the labor dispute.Butwhat does that term mean on the facts in this case?First, it clearlymeans in the majority's.view that it is immaterial that the premises oftheMoore Drydock Company directly intervene between the picketand thePhopho,the alleged object of the'picketing.Second, it ap-parently does not mean a reasonably close geographical location whichone would think was its normal meaning. The pickets were"reason-ably close" to thesitesin this case because, the majority explain, theUnion was not given permission to picket thePhophoat its dock andthe pickets were therefore as close to thesitesas they could get underthe circumstances.Assuming,arguendo,the Union had been givenpermission to picket thePhopiwoat its dock, but nonetheless picketedin front of Moore's premises,would that factor make its picketingsecondary rather than primary?If it would,then the present criterionof primary picketing- under Section 8(b) (4) (A) rests indeed uponan infirm basis capable of the most loose application.For it wouldmean that employers and labor organizations by juggling property orother rights could convert the very picketing that would otherwisebe held lawful into unlawful conduct. It would mean that the defini-tion of primary picketing had shifted from an exact analysis of themeans used and the location of the pickets to reliance upon"if and butfor" circumstances that should not rightly affect our decision. In ourview this Board would be following a far safer and wiser course byadhering to rules of sufficient certainty so that employers,labor or-ganizations,and employees would be aware of the boundaries of pri-mary picketing,regardless of the attitudes and positions of the partiesinvolved.Our colleagues rely in part upon thePure OilandR jan Construc-tioncases,discussed above.Even a cursory examination of thosecases, however, reveals that the facts there present are totally dissimi-lar from those in the instant case. In both of those cases the 'premises.picketed by the union were owned and operated by theprimaryem-ployer.The Board even there was faced with a difficult question ofinterpreting Section 8 (b) (4) (A) because a secondary employer hadsomehow become enmeshed with the business of the struck employerand was-to be found on the latter'spremises.Nevertheless, as the SAILORS', UNION OF THE. PACIFICUnion was unquestionably picketing the premises of the employerwith which it had a legitimate labor dispute, the Board held that thepicketing was primary and that the incidental interference with theoperations of the secondary employer could not convert lawful activityinto unlawful conduct.But certainly those cases cannot be used tosupport the reverse factual situation present in this case.Moore, thesecondary employer, is the owner and operator of the premises in frontof which the union picket walks.Here, unlike thePwre OilandRyan Constructioncases, it is the primary employer (assuming, with-out conceding, that the latter is *engaged in its normal business oftransportation) which by the location of its ship in drydock is tem-porarily on the secondary employer's (Moore's) premises.Despitethe reverse factual situations, however, the majority by a curious com-mingling of these cases and theSchultzcase reaches the conclusionthat the picketing of a secondary employer's premises is lawful, pri-mary conduct.But no amount of rationalization can becloud theinescapable fact that Moore, the secondary employer, is being subjectto direct and immediate pressure of picketing not because it has soughtout and enmeshed itself in the operations of a struck employer, notbecause its premises are geographically merged for business purposeswith an employer involved in a labor dispute, but merely because it isengaged on its own premises in its normal business of repairing a shipbelonging to the struck employer.We should think the most flexibleimagination would be taxed to call such interference with Moore'sbusiness "incidental."The majority find that thePhophowas engaged in its normal busi-ness of transportation during the entire period of the picketing. Insupport of this finding they recite the facts that the conversion jobwas 90 percent completed and seamen, employed by Samsoc, theowner of thePhopho,were already on board the ship.Nevertheless,the record is clear that thePhophowas on Moore's premises for thesole purpose of undergoing major reconstruction work, includingcertain fundamental changes in the basic design and character of theship.Obviously, a repair job of this nature is not the normal type ofrepair to which every ship must be subjected as an incident to thebusiness of transportation.It is not one of the "multitudinous stepsof preparation" that ordinarily precede a voyage by sea. In ouropinion, while thePhophowas on Moore's premises for this purpose,which, the majority concede, was not completed at the time of thepicketing, it must be considered as an integral part of Moore's drydockbusiness rather than an independent transportation enterprise ofSamsoc.We do not believe it can logically be said to be both.Wetherefore regard as immaterial the fact that certain employees of. 5 56-DECISIONS OF NATIONAL LABOR RELATIONS BOARDSamsoc were on board the ship for training purposes in accordancewith the agreement between Moore and Samsoc.This provision ofthe agreement does not negative the undisputed control and authorityover the ship which the contract otherwise reposed in Moore.The majority hold, however, that Moore in granting Samsoc permis-sion to train a crew aboard thePhophoin the last stages of that ship'sconversion thereby forfeited all right to protection under Section 8(b) (4) (A).We think such an interpretation of that section of theamended Act puts a severe and unreasonable restraint upon the opera-tions of a secondary employer whenever that employer, as a gestureof cooperation, extends the slightest contract privilege to a primaryemployer with which it does business at a time when neither is en-gaged in a labor dispute. By extending the above small courtesy toSamsoc, Moore made unnecessary an additional loss of time in ready-ing the ship for its voyage that would be entailed if the work werepostponed until after thePhopholeftMoore's drydock.An earliervoyage for thePhopho,made possible by Moore's action, actuallyfacilitated the free flow of commerce which this Act. is designed toprotect and encourage; but the effect of the decision of the majoritywill be to hamper the achievement of such objectives.The insig-nificance of the right gained by Samsoc through the permissive clause,.insofar as its effect on the conversion project is concerned, is empha-sized by the further provision immediately following that the presenceof the crew on thePhophocould notin any wayinterfere with thework of the conversion.Thus, it is clear to us that Moore did notrelinquish a scintilla of control over the ship, as a corollary, thatSamsoc was not engaged in its normal business of transportation.For these reasons we conclude that the picketing of Moore's premisesby the Respondent Union for the purpose of inducing or encouragingthe employees of Moore to refuse to work, with an object, amongothers, to force Moore to cease doing business with Samsoc, is second-ary conduct proscribed by Section 8 (b) (4) (A) .22INTERMEDIATE REPORTMr. Clayton 0. Rost,for the General Counsel.Roos& Jennings,of San Francisco, Calif.,by Mr. John Paul Jennings,for theRespondent.Brobeck, Phleger & Harrison,of San Francisco, Calif.,by Mr. Richard Ernst,for the Charging Party.STATEMENT OF THE CASEUpon an amended charge, filed March 2, 1950, by Moore Dry Dock Company,herein called Moore, the General Counsel of the National Labor Relations Board,n We reserve judgment on the issue disposed of in footnote 1 of the majority opinionconcerning the power of the Board to permit amendments to the complaint on motion ofparties othgr than the General Counsel. SAILORS' 'UNION OF THE PACIFIC557by the Regional Director for the Twentieth Region (San Francisco, California),issued his complaint dated March 13, 1950, against Sailors' Union of the Pacific,AFL, herein called the Respondent, alleging that the Respondent had engaged inand was engaging in unfair labor practices within the meaning of Section 8 (b)(4) (A) and Section 2 (6) and (7) of the National Labor Relations Act, asamended June 23, 1947 (61 Stat. 136et seq.),herein called Act.With respect to the unfair labor practices, the complaint alleged in substancethat since on or about February 17, 1950, the Respondent induced and encouragedemployees of Moore to engage in a strike or concerted refusal in the course oftheir employment to perform services for Moore in connection with the conversioninto a bulk gypsum carrier of the S. S.Phoplso,a vessel owned by CompaniaMaritima Samsoc, Limitada, S. A., herein called Samsoc, an object thereof being toforce or require Moore to cease doing business with Samsoc.Copies of the complaint accompanied by a notice of hearing thereon were dulyserved upon the Respondent.On April 3, 1950, the Respondent served and filed its answer in which it deniedall allegations of the complaint attributing to it the commission of unfair laborpractices.After the filing of the amended charge, but before issuance of the complaint,the Regional Director filed in the United States District Court for the NorthernDistrict of California, Southern Division, a petition for injunction pursuant tothe provisions of Section 10 (1) of the Act' Following a hearing, the court onMarch 14, 1950, issued an order enjoining and restraining the Respondent, pend-ing the final adjudication of this matter by the Board, from engaging in the con-duct which is alleged in the complaint to constitute an unfair labor practice.On April 10, 1950, all parties to this proceeding entered into a written stipula-tion for the submission of the issues to a Trial Examiner, without a hearing forthe taking of testimony.The parties agreed that competent witnesses, if calledbefore the Trial Examiner, would testify to certain facts and identify certainexhibits as set out in the stipulation ; that such agreed facts and exhibits, to-gether with the testimony of witnesses contained in the official reporter's tran-script of the hearing before the court in the Section 10 (1) injunction proceeding,were to constitute the entire record in this case; and that on the basis of therecord as stipulated, a duly designated Trial Examiner was to issue his Inter-mediate Report making his findings of fact, conclusions of law, and recom-mended order, pursuant to the provisions of Section 203.45 of the Board's Rulesand Regulations, in the same manner and with the same force and effect as ifhe had heard the evidence. It was further agreed that all proceedings followingthe issuance of the Trial Examiner's Intermediate Report based upon the stipu-lated record were to be controlled by the provisions of the Board's Rules andRegulations, Section 203.45 to 203.51, inclusive.The right to argue the relevancy,materiality, or competency of any of the evidence agreed to in the stipulation,either in writing or during oral argument before the Trial Examiner or the Board,was expressly reserved by the parties.Pursuant to notice a hearing was held at San Francisco, California, on May 4,1950, before Arthur Leff, the undersigned Trial Examiner duly designated by theChief Trial Examiner, for the purpose of affording all parties an opportunity topresent oral argument before the Trial Examiner in support of their respectivepositions.All parties were represented by counsel and participated at the oralargument.During oral argument a motion made by Moore, but not joined ini The petition was docketed in the court as Case No.29539, and was entitledGerald 0.Brown, Petitionervs.Sailors'Union of thePacific, AFL,Respondent. '558DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the General Counsel to amend the complaint, by alleging that the Respondentviolated Section 8 (b) (4) (B) in addition to Section 8 (b) (4) (A) was denied.Opportunity was afforded all parties to file briefs and/or proposed findings andconclusions of law with the Trial Examiner.Briefs were filed by the GeneralCounsel, the Respondent, and the charging party, and proposed findings of factand conclusions were submitted by Moore.Upon the entire record in the case, I make the following :FINDINGS OF FACT1.COMMERCE : THE BUSINESS OF MOOREMoore Dry Dock Company is a California corporation with its principal officeand place of business in Oakland, California, where it is engaged in the businessof repairing, constructing, and converting ships, steel erection work, and themanufacture and repair of industrial machinery. In the course of its business,Moore annually uses materials shipped to it from outside the State of California,having a value in excess of $300,000. The-value of its work in constructing shipsexceeds $1,000,000 annually.The ships repaired, converted, and constructed byMoore are instrumentalities of commerce to, from, and between the United Statesand foreign countries and among various States in the United States. It isfound that Moore is engaged in commerce, and that its operations affect com-merce, within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVED. Sailors' Union of the Pacific, affiliated with the American Federation of Labor,is a labor organization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundSamsoc is a corporation organized under the laws of the Republic of Panama.A majority of its stock is owned by Greek nationals and over a third by twoUnited States citizens.Samsoc is engaged in operating tramp ships in world-wide trade.Among its vessels is the Panamanian registered S. S.Phopho,withwhich we are alone concerned in this proceeding. Samsoc has no office, pier,or other place of business in the State of California, nor, so far as the recorddiscloses, elsewhere in the United States, but is represented in the State ofCalifornia by an agent, Hermes Steamship Agency, Inc.In 1949, Samsoc entered into a 6-year contract with the Kaiser Gypsum Com-pany for the carriage of gypsum from the San Marcos Island, Mexico, to Kaiserplants at Redwood City and Long Beach, California. The carriage of gypsumbetween San Marcos Islands and California ports had traditionally been handledby American ships employing American crews with American wage rates andconditions.Since 1946 the gypsum run had been handled for Kaiser by thevesselPermanente Silverbow,which was operated by Permanente SteamshipCompany, a subsidiary of Henry Kaiser Enterprises. Permanente is a party toa collective bargaining contract with the Respondent covering wages, hours,and working conditions on that vessel. The contract between Kaiser and Samsoccontemplated that thePermanente Silverbowwould be taken off the gypsum runand replaced on that run by thePhophowhich would carry all, or substantiallyall, the gypsum for Kaiser.The S. S.Phophowas at that time an ordinary liberty cargo vessel. To makeitusable for the gypsum trade, it became necessary to convert the ship into SAILORS' UNION OF THE PACIFIC559a self-unloading bulk gypsum carrier.For that purpose Samsoc entered intoa contract with Moore on November 21, 1949. The conversion contract calledfor Moore to perform major reconstruction work on the ship, including certainfundamental changes in the basic design and character of the ship withinthe framework of its existing hull and propulsion equipment;elimination ofordinary cargo handling equipment;and the installation of special equipment forthe discharge of gypsum.The agreement called upon Moore to turn the convertedship back to Samsoc not later than February 15, 1950, but that time limit wassubsequently extended to February 28, 1950.The agreement also provided,inter alia,that during the last 2 weeks before delivery, Samsoc was to have theright to place a crew on board the vessel for training purposes.The S. S.Phophoentered San Francisco Bay under her own power in Novem-ber 1949, and moved to the Moore yard where it was "delivered" to Moore toundergo the conversion described above.When thePhophoarrived at the Mooreyard, all officers and crew members left the vessel with the exception of the secondofficer and steward, who remained with the vessel to represent Samsoc and pro-tect its property,and two crew members who were obliged to remain on the shipbecause of orders from the United States Immigration Service.At the Mooreyard, thePhophowas tied to a pier jutting out into the estuary.While workprogressed on the conversion contract the vessel remained afloat, with workmenboarding the ship over gangplanks leading from the Moore premises.By Febru-ary 17,1950, when picketing began, the conversion work on thePhophowas morethan 90 percent completed,less than 10 days work remaining.On that particulardate the condition of. thePhophowas such that it could not have been usedeither.for carrying gypsum or for carrying other cargo.This was because theconversion work had not been completed but had been carried on so far as tomake the ship of no use in its former capacity.Nor could thePhophoon thatparticular date have moved under its own power.The reason for that was thatcertain essential engine parts had been removed on February 10, 1950, to enableMoore to perform work on them,and these parts were not actually returned tothe ship until after the granting of the court injunction.It appears,however,that the members of thePhopho'screw could have placed the engine in workingorder if the parts had been returned.Before picketing began on February 17, Samsoc had started preparations forits initial journey as a gypsum carrier.Samsoc began hiring a new crew inJanuary 1950,and by February 17 a substantial portion of the crew had alreadybeen employed. 'All unlicensed crew members were hired in New York and allwere nationals of Greece with the exception of one oiler who was a national ofColumbia.The dates of hiring were as follows :December. 6, 1949________Master purser.January 16,1950_________Chief engineer,first assistant engineer.January 120,1950_________Third officer.January 30, 1950_________Second assistant engineer,one oiler,one galley-man.February 3, 1950_________Boatswain.February 10, 1950________ Third assistant engineer.February 15, 1950________Three oilers,one fireman.February 16, 1950_______One fireman.February 17, 1950________Chief engineer,one cook,one messman, sevenseamen.February 21, 1950________One messman. 560DECISIONS-OF NATIONAL LABOR RELATIONS BOARDEach of the crew members so hired reported on board thePhophowithin 3days of the date of his hiring, and thereafter remained on board that vessel.From the time the various crew members reported,they began working on theship.Those in the deck department did painting and cleaning up ; .those in thesteward's department,cooking and cleaning up; and those in the engine depart-ment, oiling and cleaning up. In further preparation for its voyage,bunkersof oil were received aboard thePhophoon February 15, 1950.The wage scale for crew members hired on thePhophowas substantially lessthan half that provided for under the contract between the Permanente Steam-ship Company and the Respondent covering seamen on thePermanente Silverbow.Thus, for example,able-bodied seamen on theSilverbowwere paid$261.50 amonth;on thePhopho,$110 a month.The boatswain on theSilverbowwaspaid $317.50 a month ; on thePhopho,$120 a month. Overtime rates on theSilverbowwere from$1.52 to $1.90 an hour; on thePhopho50 cents an hourover 44 hours a week.B. The Respondent's dispute withSamsocIn the early part of 1950,Harry E. Lundeberg,the Respondent's secretary-treasurer,learned of the proposed removal of thePermanente Silverbowfrom.the gypsum run, and of its replacement by thePhopho.He also learned of the6-year contract between Samsoc and Kaiser and of the manning of thePhophowith a crew brought in from New York.On February 3, 1950, Lundeberg wroteto John Cosmas,Samsoc's president and the president also of Hermes SteamshipAgency, Inc., Samsoc's San Francisco port representative and the operator ofall Samsoc owned ships.Lundeberg in his letter called attention to the factthat in the past gypsum had been carried to American ports in American bottoms.He pointed out that if thePhophomoved into this run, it would have the effectof laying off American seamen who had depended on this work for years.Lundeberg requested Cosmas to meet with the Respondent for the purpose ofnegotiating an agreement covering the deck, engine,and steward's departmentsof thePhopho.On February 16, 1950, a meeting was held between representatives of Samsoc.and the Respondent.Samsoc declined to accede to the Respondent's requestthat it recognize and bargain with the Respondent as the exclusive representativeof the unlicensed employees on thePhopho.Thereupon,the Respondent-in thewords of Lundeberg-"proceeded by declaring the S. S.Phophounfair to theAmerican seamen affiliated with the American Federation of Labor."And onthe following day, the Respondent began its picketing activities,more fullydescribed below.The record does not reveal whether the Respondent had been actually desig-nated to represent any members of the.Phophocrew on the date the bargainingdemand was made. It appears,however, that sometime during the month ofFebruary 1950-presumably after the picketing began-a majority of the seamenemployed on thePhophopetitioned the Respondent to bargain for them collec-tively.On February 24, 1950, the Respondent filed with the Twentieth RegionalOffice of the Board a petition to be certified as the representative of the unlicensedemployees aboard thePhopho(Case No. 20-RC-809).In support of its petition,the Respondent presented designations bearing the signatures of 13 of theunlicensed crew members of thePhopho.The petition was administrativelydismissed by the Board'sRegional Director on April 3,1950.The reasonassigned was that further proceedings were not warranted"inasmuch.as" theinternal economy of a vessel of foreign registry and ownership is involved." SAILORS' UNION OF THE PACIFIC561Upon appeal, the Board sustained the action of the Regional Director upon theground that "upon the facts presently existing in this case, it does not appearthat the Board has jurisdiction over the Employer [Samsoc].".C.The specific conduct of the Respondent claimed to be violative of Section 8(b) (4) (A)On the morning of February 17, 1950, six pickets arrived at the entrance tothe Moore shipyard and began to picket in front of the main gate. They carriedplacards reading, "S. S.Phophounfair to the Sailors' Union of the Pacific,A. F. L." The selection. of that site for the purposes of picketing was not amatter of the Respondent's 'choice. It is conceded that the Respondent requestedMoore both orally and in writing for permission to place its pickets at theparticular dock in the Moore yard where thePlcophowas being converted.Moore, however, refused access to its premises for the requested purpose.Andthe picketing before the gate at the Moore yard was as close to thePhophoasthe Respondent's pickets could approach under the circumstances.The picketing,which was admittedly instituted, directed, and authorized by the Respondent,continued from February 17 to March 14, 1950. On the latter date, it wasdiscontinued in compliance with the court injunction order adverted to above.According to the testimony of Lundeberg,The purpose of the picket line [was] to get an agreement with theoperators of thePhophoto establish American wages and conditions on thatparticular ship when she goes on that run between Marcos and here, dueto the fact that it is an exclusive American run, and we can't afford, as anAmerican trade union, to allow people to use other flags on a run to beatthe conditions that we took so many years to gain, and it not only puts ourpeople, out of work, it cuts wages about two-thirds of what we have.The Respondent did not confine its appeal to picketing.The employees ofMoore are represented for the purposes of collective bargaining by East BayUnion of Machinists, CIO, Local 1304, and by Bay Cities Metal Trades Council,A. F. of L., an organization of various local ship repair and construction craftunions, including, among others, local unions of pipe fitters, welders, boiler-makers, stage riggers, shipwrights, and shipfitters.On February 16, when theRespondent determined to declare the.Phophounfair, it addressed lettersidentical in substance to the secretary of the Metal Trades Council, the secretaryof the local Boilermakers Union affiliated with the Council, and the secretary ofthe East Bay Machinists Union. The letters read :DEAR SIR' AND BROTHER :This is to advise you that as of 8 a. in. Friday, February 17, 1950 the.Sailors'Union of the Pacific declares the S. S.Phopho,which is now inMoore's shipyard and being converted to carry gypsum between San MarcosIsland and Long Beach, California,hotfor the following reasons :This particular trade has been taken care of, ever since it has been devel-oped, in American-Bottom vessels which were under contract to the SailorsUnion of the Pacific.At the present time, the Permanente Steamship Com-pany, which is a subsidiary of Henry Kaiser Enterprises, is carrying on thistrade.This company has a contract with the Sailors Union.About 6 months ago, they chartered the S. S.Santa Cruz Cement,whichis also under contract to this organization, to take care of the cement tradebetween San Francisco and Honolulu, and thePermanente Silverbowwas inthe Gypsum run between San Marcos Island and Long Beach. 562DECISIONSOF NATIONALLABOR RELATIONS BOARDNow that this S. S.Phophois practically ready to leave the shipyard andenter this trade, the Permanente people have turned the S. S.Santa CruzCementback to that company and they intend to put on the S. S.Phophowhich is owned by a Greek who is a naturalized American citizen, whosename is John Cosmas, and he has his vessel registered under the Panamanianflag and a Greek crew aboard.Wages and conditions are far below the American standard and we havetried several times to persuade Mr. Cosmas to make a contract with us for thisvessel.He has refused to do so, giving us a lot of double talk, stating thatin due time he expects to get some American ships and only then will he dealwith us in American contracts.This is a lot of baloney as it is our opinionthat he has no intention whatsoever of ever dealing with us and that heintends to operate this vessel with whoever he can pick up and operate as anon-union vessel.This vessel has been at Moore's for the past 2 months or more, being con-verted for this particular trade, and she is about 1 eady now to leave theyard, so you can understand our position in this situation.Under the cir-cumstances, we have no other alternative than to. declare this vesselhot,Your cooperation in this matter will, therefore, be greatly appreciated.Fraternally yours,HARRY JOHNSON,Assistant Secretary.On February 17, 1950, Harry Johnson and Ed Turner,representing the Re-spondent,visited the Moore yard, and advised the businessagents of the unionlocals representing shipfitters, welders, boilermakers, and shipwrights that thePhophohad been declared "hot" by the Respondent because of its dispute withthe operator.The cooperation of these locals was requested.Their efforts metwith some success.There is evidence that on February 17, 1950, the businessagent of the Welders' local advised members of his union to remove their gearfrom thePhophoand to perform no work on the "hot" ship. There is evidencethat a group of welders who had been sent to thePhopholeft the yard soon afterthe whistle blew on the first day of the picketing.When asked why, they said,"Well, our business agent told us we couldn't work on the ship."And there isalso evidence that on February 20, the samebusinessagent "pulled" from theirjobs members of his local who were 'still willing to work aboard the vessel.by Moore employees assigned to work tasks on thePhopho.Some employees,however, continued with their work.On February 20, representatives of the Respondentappeared at a meeting ofthe Bay Cities Metal Trades Council.Describing the dispute between the Re-spondent and the operator of thePhopho,they requested the Council's cooperation.By unanimous vote, the Council went on record as supporting the Respondent inits dispute with thePh.opho.The action of the Council was reported in theFebruary 22 issue of a publication called the "Labor Review." At various timesafter itsissuance,while the picketing was in progress, copies of this publicationwere distributed by the Respondent's representatives to employees of Moore whowere entering the yard for the purpose of performing their work.On February 21, all work by Moore employees ceased on board thePhopho.On a number of occasions thereafter, Moore requested the local unions tofurnishmen to work on thePhopho.The requests were not complied with.However,the local unions continued to supply men to work on Moore's other yard opera- SAILORS' UNION OF THE PACIFIC563tions.Except for the work on thePhopho,Moore employees continued at workin their regular manner throughout the course of the picketing.While the picketing was in progress the seamen on thePhophoremained aboardthe vessel.Under their shipping articles, the seamen were prohibited fromtaking action of.any kind against the master of the ship. The shipping articlesprovide for the resolution of all disputes relating to wages or working conditionson the vessel by competent authorities of the Republic of Panama under Panamalaw.Lundeberg testified that the seamen were unable to leave the vessel, becausethe captain of the ship held their passports and because under Panamanian lawthey would have been subject to criminal penalties for quitting the vessel.Picketing by the Respondent ceased on March 14, 1950, with the service uponthe Respondent of a copy of the court injunction order.On March 15, employeesof Moore assigned to thePhophojob resumed their work on that ship.Duringthe following week, food supplies and machine stores necessary for its voyagewere delivered on board thePhopho.On March 24, the conversion work havingbeen completed, thePhophowas redelivered to Samsoc, and on the following day,it sailed from San Francisco Bay.D. ConclusionsThis case is concerned only with an alleged violation of Section 8 (b) (4) (A)by the Sailors' Union of the Pacific, alone named a party respondent. The unionsrepresenting Moore's employees, whose interest in the dispute was clearly sec-ondary, have not been charged with a violation, and it is therefore unnecessaryto consider whether their activities, as distinguished from those of the Respond-ent, fell within the statutory proscription.The General Counsel concedes, asI think he must, that at the times material herein, the Respondent was engagedin a direct labor dispute with Samsoc with regard to recognition, a contract, andwages and other conditions of employment for seamen aboard thePhopho.2But while not questioning in this proceeding the legality of the Respondent'sprimary demands upon Samsoc, the General Counsel contends that themethodseconomic conflict that the law allows into a field of activity forbidden by Section8 (b) (4) (A). More specifically, the General Counsel complains that the Re-spondent ran afoul of that section by picketing the Moore yard where work onthePhophowas being performed, by advising the collective bargaining represent-atives of Moore's employees that thePhophowas "hot" and requesting theircooperation, and by distributing to Moore's employees copies of the "LaborReview" reporting the Bay Cities Metal Trades Council's resolution in supportof the Respondent.These activities, assert the General Counsel and Moore,constituted illegal inducement and encouragement of Moore's employees withinthe meaning of Section 8 (b) (4) (A).The Respondent, on the other hand, defends its conduct on three fronts. Itcontends, first, that in picketing thePhophoat the situs of the primary labordispute and in appealing to Moore's employees and others not to enter or workuponthe picketedPhopho,itwas doing no more than engaging in primary actionagainst Samsoc with which it had its direct dispute. It asserts, secondly, thatassuming,arguendo,that its activities were in the nature of a secondary boycott,2Moore's position, that the primary labor dispute was between the Respondent andKaiser Enterprises and that the Respondent's dispute with Samsoc was merely a secondaryaspect thereof, is found to be based upon strained reasoning not supported by the recordfacts. 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey would nevertheless be beyond the reach of Section 8 (b) (4) (A),becauseSamsoc may not in the posture of this particular case be considered another"employer"or a "person"within the meaning of the section of the Act claimedto have been violated.It argues,finally, that its peaceful picketing and otheractivities were in any event immunized from the thrust of -Section 8 (b) (4) (A),because they constituted an exercise of the right of free speech protected bySection 8(c) as well as the First Amendment to the Constitution.The Respondent's final argument need not detain us now. The Board hasalready taken a position adverse to the Respondent on that precise contentionin theWadsworth Building Company, Inc.case, 81 NLRB 802, a decision towhich I am constrained to adhere.The issues of law in this case principallyrevolve about the Respondent's other two defenses.They will be consideredbelow in the order mentioned.1.Did the Respondent engage in permissive primary action by its picketingand other activities?Itmust by now be regarded as well settled that Section 8 (b) (4) (A) isnot to be read as applying to every situation that may appear to fall withinthe scope of a broad literal construction of its terms.To give effect to Congress'intent, the section must be viewed limited to secondary union action and asexcepting from its sweep"the primary means which unions traditionally use topress their demands upon employees."The Pure Oil Company,84 NLRB 315.So long as a union confines its activities to the area of primary conduct it maylawfully persuade all persons,including employees of third persons,to withholdtheir business or services from the struck or picketed employer.Simply becausepicketing has the effect,or is even designed,to induce others to sympatheticaction is not alone decisive on the question of whether it is primary or secondary ;for that is a characteristic of all picketing,both primary and secondary.Asthe Board observed in thePureOil case,"any . . . picketing of the employer'spremises is necessarily designed to induce and encourage third persons to ceasedoing business with the picketed employer.It does not follow, however, thatsuch picketing is therefore prescribed by Section 8 (b) (4) (A)of the Act."-See also,Ryan Construction Corporation,85 NLRB 417;Schultz RefrigeratedService,Inc.,87 NLRB 502;Douds v. Metropolitan Federation of Architects,75 F. Stipp. 672.With the interpretations already placed by the Board on Section 8 (b) (4) (A),the General Counsel and the charging party do not quarrel, at least not atthis stage of the proceeding.Where they and the Respondent differ sharplyis on the question of whether the Respondent's particular activities here com-plained of fall beyond or within the borders of the area of permissible primaryconduct that is unaffected by Section 8 (b) (4) (A).Just where such borders are to be drawn has not to date been marked out bythe Board by any rule of universal application.The Board has properly pre-ferred to decide each case as it arose on the basis of its own relevant facts.But in doing so, it has laid down certain guideposts which I believe sufficientlyclear to point the path to decision here.Thus in thePure Oilcase,the Boardheld it to be permissible primary action for a union not only to picket in theimmediate vicinity of the premises of the employer principally involved in thelabor dispute,but to implement its picketing by directly appealing to employeesof unconcerned employers who did business with the disputant employer notto perform services at the picketed premises.In theRyan Construction Companycase, the Board held it to be primary action for a union to picket an entranceto a primary employer's premises that was built and used exclusively for a SAILORS' UNION OF THE PACIFIC565construction project a general contractor was performing for the primary em-ployer.The Board found the picketing primary because of its nexus with theprimary employer's premises, even though the picketed entrance was not usedby the primary employer's employees and the picketing at that particular pointhad the clearly calculated effect of dissuading the general contractor's em-ployees from performing their usual services on the premises.The Board ap-parently considered it immaterial that the services being performed by thegeneral contractor's employees were unrelated to the primary employer's normalbusiness operations.In theSchultzcase, involving an employer in the trans-portation industry, the Board made clear that the "employer's premises" testwas not an inflexible determinant of primary picketing.What was important,the Board noted, was that the picketing be "local in point of contact" to theprimary employer's operations directly involved in the labor dispute. In thecase of a "paripatetic employer," whose business has no fixed geographical loca-tion, the decision indicates, picketing meets the test of primary action if it isidentified "with the actual functioning of the primary employer's business at thesitusof the labor dispute," and is "limited strictly in time and area" to thevicinity of the vehicles or other necessary instruments of the primary employer'sroving operations..The cases adverted to, and others noted in the margin,3 establish by synthesisthe principle that picketing and related appeals for aid will be deemed primaryaction, despite their effect, whether anticipated or not, upon employees of un-concerned employers, where the following elements combine : (a) The action is bythe union directly interested in the dispute; (b) it is directed against the em-ployer primarily involved, publicizing the primary dispute with that employer ;and (c) it occurs (or appeals for aid at the location of) the physical premisesof the primary employer, except where the primary employer's business has nofixed geographical location, in which event the picketing or other appeals.foraid must be identified in time and place with the actual functioning of the primaryemployer's operations at the situs of the labor dispute.Analysis of the casesin which the Board has predicated a finding of illegal secondary action on thebasis of picketing or related activities will show that in each of them one or moreof the elements noted above was lacking.'On the basis of the principles already declared by the Board, I am persuaded'that the Respondent's picketing must be viewed as traditionally primary in char-acter.The Respondent was engaged in a direct labor dispute with Samsoc3InternationalRiceMillingCompany,84NLRB 360;Santa Ana LumberCo.,87NLRB 937.4No attempt will be made here to analyze all such cases.The cases relied upon bythe General Counsel andMoore tosupport the proposition that the Board at times hasfound action at the primary employer's premises illegally secondary in character are notin conflict.Thus, inLanger,82 NLRB 1028,the picketingwas directedat a generalcontractor advertising the general contractor's job as unfair,though the dispute waswith a subcontractor.In WatsonCompany,80 NLRB 533,the union engaged in a directstrike against a neutral employer away from the premises of the primary employer wherethesitusof the dispute lay. InGould&Preisner(Denver),82 NLRB 1195,a buildingtrades council which included unions not directly involved in the dispute picketed ageneralcontractor's job, advertising the entire job as unfair,although the primary disputewas solely between one of its constituent locals and a subcontractor. InRoanc-AndersonCo., 82 NLRB G96,direct strike action was undertaken against a contractor because hehad subcontracted work to a nonunion subcontractor,while no action by picketing orotherwise was undertaken against the subcontractor.InMontgomery Fair Co.,82 NLRB:211, picketing was conducted against a department store advertising the store as unfair,although the union'sprimary dispute.was with another employer who was engaged iientracting work at the store. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerning recognition, a contract, and substandard employment conditionsaboard thePhopho.It had a legitimate economic interest in publicizing the factsof that dispute. Its picketing was in form directed toward that end. Thepicketing was at the entrance to Moore's grounds, true, but there was noth-ing in the pickets' placards or in the accompanying appeals to indicate that theRespondent was calling on others to cease doing business or performing serviceson Moore's property, save to the extent that such business or services mightrequire the boarding of the picketedPhopho.Bearing in mind that the picketingof a vessel afloat on navigable waters necessarily must, and traditionally has been,conducted on the land side; that Moore had denied the Respondent access-toits property for purposes of placing a picket line immediately adjacent to thevessel ; and that the picketing was as close to the vessel as the circumstancespermitted-the picketing here must, in fact and in law, be regarded as "localin point of contact" with thePhopho.ThePhophowas the physical instrumentality utilized by Samsoc to conductits business operations, in much the same sense that a plant is the instrumentalityof a manufacturing concern or a truck that of a transport company. For theseamen on thePhophoitwas what an employer's plant or place of business isto those who work in or out of it; it was the focal point of their employ-ment relationship, their headquarters, the place where they worked, receivedtheir instructions, and were paid.' It was on thePhopho,moreover, that thesitusof the labor dispute was to be found.There were employed the men whomthe Respondent was seeking to represent, there existed the "unfair" conditionswhich the Respondent was protesting, and it was with respect to the wages, hours,,and working conditions on her that the Respondent was demanding bargainingand a contract.More than the only effective place where picketing could beconducted-a factor emphasized in theSchultzdecision-picketing at the loca-tion of thePhophowas theonlyplace where the Respondent could by such meanspublicize its dispute; for Samsoc had no office, pier, or other place of businessthat could have been reached by the Respondent for that purpose. Contraryto the contention that has been made, I am unable to find that picketing at thattime and place could have served no purpose whatever other than to appeal toMoore's employees to cease their conversion work on the vessel.The picketingserved also as a plea for support from Samsoc's employees who were already onthe vessel performing Samsoc's work, as well as an appeal to suppliers of thePhopho,which had already commenced taking on provisions for its voyage, towithhold their business and services from the picketed ship.The Respondent'sactivities, to be sure, were aimed at preventing thePhophofrom sailing.But,as has been observed, a stoppage or interruption of operations of a struck orpicketed employer is a characteristic design of all picketing, and does not serveto convert otherwise lawful primary conduct into unlawful secondary action.The real question here is whether the Respondent's picketing has met thethird element of the test of primary picketing indicated above. I think it has.If, as I believe reasonable in the particular circumstances of this case, thePhophois viewed as the "plant" or "premises" of Samsoc, picketing at the ship's loca-tion fulfilled the "employer's premises" standard of primary picketing appliedin thePure-OilandRyancases.But even if a different view be taken, and theSchultzstandard applied, the result reached would be the same.Under theSchultztest, it is true, more need be shown than that the picketing occurred5Cf.Northland Greyhound Lines, Inc.,80 NLRB 288, relied on in the dissentingopinionin theSchultzcase. SAILORS' UNION OF THE PACIFIC567at the"situsof the labor dispute" ; itmust alsoappear that the picketing was"identified with the actual.functioningof the primary employer's business" atthatsitus.I have weighed carefully the fact, principallystressedby the GeneralCounsel and Moore, that at the time the picketing began, thePhophowas notyet in a condition to sail.But I find offsetting considerations,Samsoc wasat the time actually engaged in preparations for thePhopho'svoyage ; it hadalready hired part of its crew andwas inactive process of hiring the balance ;crew members were already at work aboard the ship, fitting it out forits sailing;and Samsochad already begun to store on the ship fuel and supplies necessaryfor its sailing,which then appeared to be but a week or 10 days in the offing.I am unable to agree that the business of operating a ship is confined solelyto the carriage of cargo along its trade route. In my view, the fitting out ofa vessel for sailing-including painting, oiling, and cleaning up-the storing ofsupplies,and the training of a crew, are as essential, though perhaps not asprofitable,to the operation of the ship and to the actual functioning of its busi-ness.My conclusion that the Respondent's picketing was identified with theactual functioning of Samsoc's business is mainly influenced by the fact thatSamsoc's employees were then on board the vessel performing Samsoc's work.A different situation would have been presented, and a different conclusionreached, had the record here merely shown picketing of Samsoc's property atMoore's yard whileonlyMoore's employees were at work on it eOtherargumentsadvanced by the General Counsel and by Moore are notfound compelling. It is urged that when picketing began, the main operationsbeing conducted on thePhophowas Moore's conversion work and not Samsoc'ssailing preparations.But merely because another and perhaps more importantbusiness may be functioning at thesitusof a labor dispute does not deprive aunion of its right to engage in otherwise appropriate primary activity. The test,as hasbeen noted, is not whether others may be affected by the picketing, butwhether it is confined to thesitusof the primary economic battleground. To holdotherwise would mean that a ship could seldom if ever be picketed, for a ship -inport almost always has some other business operation being conducted on or inconjunction with it. It is argued that the picketing of thePhophoat Moore's yardwas different from other picketing, because the services being provided by Moorehad nothing to do with the normal operation of thePhopho.The answer to thatis to be found in theRyan Constructioncase where the Board held that picketingat the gate of a primary employer did not lose its primary character because thegate was being used exclusively by construction workers engaged in a projectunconnected with the normal operations of the primary employer's business. Itis contended that the principles established by thePure Oil, Ryan,andSchultzcases apply only to strikes or lockout situations, and have no application to labordisputes where, as here, the employees of the primary employer remain at work.I do not, however, construe these decisions so narrowly. Picketing for organiza-tional purposes or to call attention to unfair conditions-where all other at-tributes of primary action are present-has never been considered to attain asecondary character, simply because no strike, strikebreakers, or replacementsare to be found on the picketedpremises?Having concluded that the Respondent's picketing was primary, there remainsto be considered whether the Respondent's other activities complained of-itsC. Climax Machinery Company,86NLRB 1243.7International Rice MillingCo., 84 NLRB 816. And see,A. F.L. v. Swing,312 U. S.321;Cafeteria Employees Union v. Angelos,320 U. S. 293;I.Teller, LaborDisputes andCollective Bargaining,456 (1940). '568DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirect appeals to Moore's employees and their unions by letters and otherwise,declaring thePhopho"hot" and requesting their cooperation-fellwithin theproscription of 8 (b)(4) (A). This aspect of the case is clearly governed bythe Board'sPure Oildecision..In that case,the Board held that a "hot cargo"letter addressed by a striking union to another union which represented em-ployees of an unconcerned employer,successfully appealing to the other,unionto respect the striking union's picket lines at the picketed premises, was notviolative of 8 (b)(4) (A). The Board emphasized that "the appeals containedin the letters, no less than the appeals inherent in the [primary]picketing-amounted to nothing more than a request to respect a primary picket line at theemployer's premises,"and concluded that this was traditional primary actionoutside the purview of8 (b) (4) (A).On principle,I am unable to distinguishthe oral and written appeals in the instant case from the appeal inPure Oil.For here, as inPure Oil,the employees of the other employer(Moore) wereurged to do no more than to refuse to perform servicesonlyat the locationinvolved in the primary dispute which,as has been found, was being legallypicketed.I find that the Respondent's oral and written appeals,like its picketing,were not violative of the Act.2.What of theRespondent's defense that Samsoc is not an"employer" andtherefore not a "person"within the meaning of Section 8(b) (4) (A) PThe finding made above that the Respondent's activities were primary incharacter is, of course,dispositive of the case.But though determination ofthe Respondent's added defense is no longer strictly essential,the issue has beencarefully briefed and argued, and warrants I believe at least some consideration.This defense is predicated upon the administrative dismissal of the Re-spondent's petition for certification, filed about a week after the picketing beganand supported by an apparent majority of the unlicensed seamen on thePhopho.In sustaining the Regional Director's dismissal upon the ground that the Boardhad no "jurisdiction over the Employer,"the Board left somewhat obscure theprecise legal basis of its ruling.The Respondent argues that since Samsocis clearly engaged in commerce,the basis for the Board's ruling must have beenthat the Board did not consider Samsoc an"employer"within the meaning ofthe Act. If it is not an "employer"subject to the Act's restrictions-asserts theRespondent-itmay not be deemed a"person" as that term is used in Section8 (b) (4) (A).And since secondary pressure is unlawfulonlywhere an objectis to force an employer to cease doing business with another"person," theRespondent would have the Board conclude that the Respondent'sactivities,although viewed as secondary in character,are beyond the reach of 8 (b) (4)(A).Cf.Al J. Schneider, Inc.,87 NLRB 99, 89 NLRB 221. Taking issue withthe Respondent's contention the General Counsel stresses that Samsoc,althougha foreign corporation,is both an"employer" within the literal meaning of thatterm and a corporate. "person" within the definition of Section 2 (1) of the Act.In the absence of any express statutory exception,he argues, there is no warrantunder the law for holding Samsoc not to be a "person" under 8 (b) (4) (A).There is much to commend the Respondent's position,though perhaps not pre-cisely for the reasons assigned by it.The record makes clear that the Respond-ent's ultimate goal was to force or require Samsoc to recognize and bargain withit.In determining the lawfulness of a boycott having as an object"forcing orrequiring any other employer to recognize or bargain with a labor organization,"Section 8(b) (4) (A), if it is to be read correctly, is not to be read alone, butas specifically qualified by Section 8 (b) (4) (B).Unless that is done subsection(A) would destroysubsection(B) and render it meaningless in any proceeding SAILORS'UNION OF THE PACIFIC569,in which, as here, the complaint confines itself to an alleged 8 (b) (4) (A)viola-tion.It would also fly in the teeth of the clear congressional intent, reflectednot only by the legislative history,'but by the physical structure of Section 8 (b)(4) and the relationship,physical and logical,between subsections(A) and (B)thereof.Construing subsection(B) as a qualification upon subsection (A)means in practical effect that where the object is recognition by another employer,the validity of boycott action is to be tested by the provisions,of subsection (B)rather than(A), even where(A) alone is expressly alleged to have been vio-lated.'The difference is an important one, because under 8(b) (4) (B), unlike8 (b) (4) (A),secondary boycott activities are not illegal under all circum-stances, but are expressly permitted where the labor organization on whose behalfthey are conducted is a certified representative.Moreover, in referring to. theone at whom the pressure is ultimately aimed, 8(b) (4) (B) speaks of "any otheremployer"rather than"any other person."The thinking underlying 8 (b) (4) (B)seems to be that Congress consideredit indefensible for a union with the democratic election machinery of the Actavailable to it to resort to secondary pressure to force recognition,but at thesame time considered entirely justifiable the utilization of such an economicweapon against an employer who himself refused to abide by the results of theBoard's processes,regardless of the injurious effect it might have on the businessof a neutral."But what of an employer,such as Samsoc,against whom the peace-ful representation processes of the Board are not available and no certification canbe obtained?Is he to be regarded as an "employer"within the intent of Section8 (b) (4) (B) ?Compelling reasons appear for answering the last question in thenegative.If one is not an "employer"against whom a labor organization mayproceed in a. representation or an unfair labor practice proceeding,it seems un-reasonable to hold him an "employer"when it is the labor organization that isbeing proceeded against.Moreover,it seems inequitable to enjoin to a morerigorous standard of conduct a union denied the opportunity to come within thearea of immunity permitted by 8 (b) (4) (B) than is required of other labororganizations.In the instant case, the effect of saying that Samsoc is not an"employer"when the proceeding is against it, but is an"employer"when theproceeding is aimed at least in part to protect its interest;is to accord Samsoc,because it is a foreign shipping concern,greater rights than are given to Americancompanies.Were it not for the Board's decision in the DiGiorgioWine Companycase, 87NLRB 720, I would have been inclined to view with favor the Respondent's posi-tion.But the Board in that case found that two labor unions had committed aviolation of Section 8 (b) (4) (A),although their activities were engaged in tosupport recognition claims of two other unions that had been denied an oppor-tunity to achieve Board certification.It is true that in theDi Giorgiocase, theunions held responsible were not the unions that were unable to secure certifica-tion,but that does not to me appear to be a distinguishing factor, because the8H. Rep. No.510, 80th Cong.1st Sess.,p. 43; Sen.Rep. No. 510,80th Cong. 1st Sess.,p. 22.0 That is not to suggest that the complaint would fail because of the absence of an 8 (b)(4) (B) allegation;for a violation of 8 (b)(4) (B) would also establish an 8 (b)(4) (A)violation.It is to suggest,however,that if 8(b) (4) (B) is found not to have beenbreached,no violation of 8 (b)(4) (A) can be found either.11The reason for that is, of course,obvious.Only an employer could be a person fromwhom recognition or bargaining is sought.11 See, e. g., Senator Morse's remarks,93 Cong.Rec. 1910;see also colloquy betweenSenator Pepper and Senator Taft at 93 Cong.Rec. 1107.929979-51-vol. 92-38 570DECISIONS-OF NATIONAL LABOR RELATIONS BOARD`immunity to engage in secondary activities allowed by 8 (b) (4) (B)under the.:special circumstances there indicated is not restricted to the unions that aredirectly seeking recognition.It is true,too, that in theDi Giorgiocase, the-Board did not expressly consider whether Di Giorgio was an "employer" or a"person" within the meaning of Section 8 (b) (4), but arrived at its conclusionprincipally on the basis of considerations other than those which have been indi-cated above.Yet on the facts that were before it, the Board's ruling inDi Giorgiostands as asubsilentio holdinginconsistent with the hypothesis suggested abovefor finding Samsoc not to be an "employer"or a "person"within the contempla-tion of Section 8 (b) (4) (A).Since I regard theDi Giorgiocase as a precedentbinding upon me, I am constrained to overrule the Respondent's contention justdiscussed.Having found,however, that the Respondent's activities which are the subjectof this complaint were primary in character,I. conclude upon the record as a-whole that the Respondent has not violated Section 8(b) (4) (A) of the Act. It-will accordingly be recommended that the complaint herein be dismissed in its-entirety.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Sailors Union of the Pacific, affiliated with the American Federation ofLabor, is a labor organization within the meaning of Section 2(5) of the Act.2.Moore Drydock Company is engaged in commerce within the meaning of:Section 2(6) and(7) of the Act.3.Sailors' Union of the Pacific,AFL, the Respondent herein, has not engaged_in unfair labor practices within the meaning of Section 8(b) (4) (A) of the Act.[Recommended Order omitted from publication in this volume.]